Exhibit Central Illinois Public Service Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2008 2007 Net income from continuing operations $ 690 $ 16,535 Add- Taxes based on income 156 9,322 Net income before income taxes 846 25,857 Add- fixed charges: Interest on long term debt(1) 14,402 36,670 Estimated interest cost within rental expense 302 899 Amortization of net debt premium, discount, and expenses 513 1,105 Total fixed charges 15,217 38,674 Earnings available for fixed charges 16,063 64,531 Ratio of earnings to fixed charges 1.05 1.66 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,256 2,512 Adjustment to pre-tax basis 284 1,416 1,540 3,928 Combined fixed charges and preferred stock dividend requirements $ 16,757 $ 42,602 Ratio of earnings to combined fixed charges and preferred stock dividend requirements - (2) 1.51 (1)Includes FIN 48 interest expense (2) Earnings were inadequate to cover fixed charges by $694 thousand for the six months ended June 30, 2008.
